 1    Marilyn Raia, SBN 072320
      E-mail:marilyn.raia@bullivant.com
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3    San Francisco, CA 94104
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
 5    Attorneys for Plaintiff
      Siemens Industry Inc.
 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9
                                             SACRAMENTO DIVISION
10

11   SIEMENS INDUSTRY INC.,                                   Case No.: 2:17-cv-02110-TLN-EFB
12                              Plaintiff,                    ORDER
13             vs.
14   AMERICAN HEAVY MOVING AND
     RIGGING, INC.,
15
                                Defendant.
16

17

18            The Court has received and reviewed the “Request for Order for Conditional Dismissal”.

19   Good cause appearing therefor, it is hereby ordered:

20            1. This action is dismissed without prejudice, each side to bear its own attorneys’ fees

21                   and costs on the condition that if any party shall certify to the Court within ninety

22                   days of the date of this order, with proof of service of a copy on the other party, that

23                   the execution of the settlement agreement and payment of settlement funds have not

24                   been concluded, the dismissal shall stand vacated and the case shall be restored to the

25                   Court’s calendar for further proceedings.

26            2. If the terms of the settlement agreement have been agreed upon, the settlement

27                   agreement executed, and the settlement funds paid before the expiry of ninety days

28



     4822-2437-8250.1                                    –1–
                                                        ORDER
 1                 after the date of this order, Plaintiff shall file a request for dismissal of the action
 2                 with prejudice, each party to bear its own attorneys’ fees and costs.
 3   Dated: March 8, 2019
 4

 5
                                       Troy L. Nunley
 6                                     United States District Judge
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28



     4822-2437-8250.1                                    –2–
                                                       ORDER
